Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 dated as of January 15, 2014 (this “Amendment”), to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 13, 2011 (as amended and
restated as of April 13, 2012, as thereafter amended as of August 15, 2012 and
December 27, 2012, and as further amended and restated as of April 12, 2013, the
“Credit Agreement”), among TAYLOR MORRISON COMMUNITIES, INC., a Delaware
corporation (the “U.S. Borrower”), as co-borrower, MONARCH CORPORATION, an
Ontario corporation (“Monarch Corporation” or the “Canadian Borrower” and,
together with the U.S. Borrower, the “Co-Borrowers”), TMM HOLDINGS LIMITED
PARTNERSHIP, a British Columbia limited partnership (“Holdings”), MONARCH
COMMUNITIES INC., a company continued under the laws of the province of British
Columbia (“Canada Holdings”), MONARCH PARENT INC., a company incorporated under
the laws of the province of British Columbia (“Canada Intermediate Holdings”),
TAYLOR MORRISON HOLDINGS, INC., a Delaware corporation (“U.S. Holdings”), TAYLOR
MORRISON FINANCE, INC., a Delaware corporation (“U.S. FinCo”), each lender from
time to time party thereto (each individually referred to therein as a “Lender”
and collectively as “Lenders”) and CREDIT SUISSE AG, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

A. Holdings has requested that Monarch Corporation (i) be released from its
obligations as a Borrower and as a Co-Borrower under the Credit Agreement and
(ii) be added as a Guarantor under the Credit Agreement and under the Guaranty.

B. In connection therewith, Holdings has requested that the Credit Agreement be
amended as set forth herein.

C. The Lenders are willing so to amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.2A of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

SECTION 2. Release of Canadian Borrower. The parties hereto hereby agree that,
effective as of the Amendment Effective Date (as defined below):

(a) Monarch Corporation shall be released from all of its obligations, and shall
cease to be entitled to any rights, as a Borrower and as a Co-Borrower under the
Credit Agreement and the Notes (the “Canadian Borrower Release”).



--------------------------------------------------------------------------------

(b) Any reference in the Credit Agreement or any other Loan Document to “a
Borrower”, “the Borrowers”, “a Co-Borrower” or the “Co-Borrowers” shall be
deemed to mean and refer only to the U.S. Borrower and any other Person who in
the future is added as a Co-Borrower in accordance with the terms thereof, and
the Credit Agreement and the Loan Documents are hereby deemed amended to the
extent (and only to the extent) necessary to effectuate the foregoing.

(c) The U.S. Borrower and the other Loan Parties hereby expressly agree to the
Canadian Borrower Release, and the U.S. Borrower hereby expressly assumes, and
confirms its obligations for, all of the Obligations of Monarch Corporation in
its capacity as Canadian Borrower that existed immediately prior to the Canadian
Borrower Release.

SECTION 3. Joinder of Monarch Corporation to the Guaranty. Effective as of the
Amendment Effective Date, Monarch Corporation hereby agrees to become a
Guarantor under, and hereby confirms its guaranty in favor of the Administrative
Agent and the other Guaranteed Parties on the terms set forth in, the Guaranty
and the Credit Agreement, and does hereby guaranty to the Agent, its successors
and assigns, and the other Guaranteed Parties the prompt and complete payment
and performance by the U.S. Borrower when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations. This Amendment shall serve as
a joinder to the Guaranty and, from and after the Amendment Effective Date and
until such time as Monarch Corporation is released from its obligations under
the Guaranty in accordance with the terms hereof or thereof, Monarch Corporation
shall be a “Guarantor” for all purposes of the Guaranty.

SECTION 4. Amendments.

 

  (i) Effective as of the Amendment Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The last sentence of the definition of the term “Assumed Purchase Money
Loan” set forth in Section 1.1 of the Credit Agreement is hereby amended by
inserting immediately after the words “guaranteed by a Non-Recourse” in
clause (B) thereof the word “Indemnity”.

(b) The definition of the term “Cash Equivalents” set forth in Section 1.1 of
the Credit Agreement is hereby amended by inserting immediately before the words
“Restricted Subsidiaries” in clause (j) thereof the words “the Loan Parties or
the”.

(c) The definition of the term “Consolidated Net Income” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting from
clause (a) of the proviso thereto the parenthetical “(other than a Restricted

 

2



--------------------------------------------------------------------------------

Subsidiary of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo or a Co-Borrower)” and substituting therefor “(other than
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
U.S. Borrower or any Restricted Subsidiary)”.

(d) The definition of the term “FATCA” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“FATCA” means Sections 1471 through 1474 of the Code as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

(e) The definition of the term “Immaterial Subsidiary” set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting the words “U.S. FinCo or a
Co-Borrower” set forth therein.

(f) The definition of the term “Investment” set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the words “U.S. FinCo, a
Co-Borrower or any of their respective Subsidiaries” each place they appear
therein and substituting therefor “Holdings or any of its Subsidiaries”.

(g) The definition of the term “Minority Investment” set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting therefrom the words “U.S.
FinCo, a Co-Borrower” and substituting therefor “a Loan Party”.

(h) Clause (b) of the definition of the term “Non-Recourse Payment Guaranties”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(b) except as such term is used in the definitions of the terms “Assumed
Purchase Money Loan”, “Borrowing Base Debt”, “Construction Loan”, “Seller
Purchase Money Loan” and in Section 7.2A(xxiv)(a), Monarch Corporation in
respect of Non-Recourse Indebtedness of any Restricted Subsidiary of Monarch
Corporation.

(i) The definition of the term “Restricted Subsidiary” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Restricted Subsidiary” means, unless otherwise specified herein, Monarch
Corporation and any Subsidiary of the Borrower, a Co-Borrower, U.S. FinCo or
Monarch Corporation, in each case other than an Unrestricted Subsidiary.

 

3



--------------------------------------------------------------------------------

(j) The definition of the term “SPE” set forth in Section 1.1 of the Credit
Agreement is hereby amended by deleting the words “U.S. FinCo, a Co-Borrower or
any of their respective” and substituting therefor the words “Holdings and its”.

(k) The definition of the term “Unrestricted Subsidiary” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Unrestricted Subsidiary” means any Subsidiary of Holdings (other than the U.S.
Borrower, Canada Holdings, Canada Intermediate Holdings, U.S. Holdings and U.S.
FinCo) that it, U.S. FinCo or a Co-Borrower, designates as an Unrestricted
Subsidiary pursuant to Section 6.13 subsequent to the Initial Effective Date.

(l) Section 2.5B of the Credit Agreement is hereby amended by deleting therefrom
the words “Co-Borrowers and their Subsidiaries” and substituting therefor
“Holdings and its Subsidiaries”.

(m) The penultimate sentence of Section 6.13 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by Holdings therein at the date of designation in an amount equal
to the net book value of Holdings’ investment therein as reflected in the most
recent Section 6.1 Financials.

(n) The opening paragraph of Section 7.2A of the Credit Agreement is hereby
amended by inserting immediately after the words “permit to exist” therein the
words “(other than any Lien that, at the time of the incurrence thereof, was
permitted pursuant to any exception below)”.

(o) The opening paragraph of Section 7.3 of the Credit Agreement is hereby
amended by inserting immediately after the words “permit to exist” therein the
words “(other than any Investment that, at the time of the making thereof, was
permitted pursuant to any exception below)”.

(p) Section 7.3(iii) of the Credit Agreement is hereby amended by deleting
therefrom the words “Subsidiary Guarantor” and substituting therefor “Restricted
Subsidiary”.

(q) Section 7.6(A) of the Credit Agreement is hereby amended by:

(i) deleting the clause designator (i) in clause (a) to the proviso of
Section 7.6A(i)(x) and (ii) deleting all of clause (ii) in such proviso;

 

4



--------------------------------------------------------------------------------

(ii) deleting clause (iii) thereof in its entirety and substituting therefor
“(iii) [reserved]”; and

(iii) deleting from clause (iv) thereof the words “that is a direct or indirect
parent of the Canadian Borrower”.

(r) Section 8.9(d)(iv) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(iv) [reserved];

(s) Sections 10.17(C) and 10.22 of the Credit Agreement are hereby amended by
deleting each instance of the words “Canadian Borrower,” therefrom.

 

  (ii) Upon effectiveness of the release of Monarch Corporation from its
obligations under the Guaranty in accordance with Section 8 of this Amendment,
the Credit Agreement shall be amended as follows:

(a) Subsections (t), (u) and (v) of the defined term “Permitted Encumbrances”
set forth in Section 1.1 of the Credit Agreement shall be amended and restated
in their entirety, with no further action or instrument required to effect such
amendment and restatement, as follows:

(t) [Reserved];

(u) [Reserved];

(v) [Reserved];

(b) Clauses (xxvii), (xxviii), (xxix) and (xxx) of Section 7.2(A) of the Credit
Agreement shall be amended and restated in their entirety, with no further
action or instrument required to effect such amendment and restatement, as
follows:

(xxvii) [Reserved];

(xxviii) [Reserved];

(xxix) [Reserved];

(xxx) [Reserved];

 

5



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the U.S. Borrower and Monarch
Corporation, jointly and severally, hereby represents and warrants to the
Administrative Agent and each of the other parties hereto that:

(a) As of the Amendment Effective Date, each Loan Party has duly executed and
delivered and authorized this Amendment and this Amendment constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

(b) As of the Amendment Effective Date, (i) the representations and warranties
set forth in Section 5 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (unless qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) on and as of the Amendment
Effective Date to the same extent as though made on and as of such date, except
(x) to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (unless qualified as to materiality or Material
Adverse Effect, in which case such representations and warranties were true and
correct in all respects) on and as of such earlier date, and (y) the reference
to the Restatement Effective Date in Section 5.12 of the Credit Agreement shall,
for purposes of this Section 5(b), be deemed to refer to the Amendment Effective
Date, and (ii) no Default or Event of Default has occurred and is continuing.

(c) Upon the effectiveness of the release of Monarch Corporation from its
obligations under the Guaranty in accordance with Section 8 of this Amendment,
Monarch Corporation shall concurrently cease to be a guarantor of the Senior
Unsecured Notes and the 5.25% Senior Notes due 2021 of the U.S. Borrower and
Canada Holdings, in each case without the need for any further action by any
Person.

SECTION 6. Amendment Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender that executes and delivers a copy of this
Amendment to the Administrative Agent (or its counsel) at or prior to 5:00 p.m.,
New York City time, on January 15, 2014, an amendment fee (the “Amendment Fees”)
in an amount equal to 0.125% of the Commitment (whether used or unused) of such
Lender as of such date. The Amendment Fees shall be payable in immediately
available funds on, and subject to the occurrence of, the Amendment Effective
Date and shall not be subject to setoff or counterclaim.

SECTION 7. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction or waiver, on or prior to January 24, 2014, of the
following conditions precedent (the date on which all such conditions are
satisfied or waived, the “Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative

 

6



--------------------------------------------------------------------------------

Agent (which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received (on behalf of itself and each
Lender) (i) the Amendment Fees and (ii) reimbursement of all costs and expenses
required to be paid by the Loan Parties in connection with the transactions
contemplated hereby.

(c) The representations and warranties set forth in Section 5 shall be true and
correct, and the Administrative Agent shall have received a certificate to that
effect dated as of the Amendment Effective Date and executed by a Responsible
Officer of Holdings.

The Administrative Agent shall notify the U.S. Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 8. Release of Monarch Corporation Guaranty. Notwithstanding anything to
the contrary in the Credit Agreement, the Lenders and the Administrative Agent
hereby agree that, at 9:00 a.m., New York time on the second Business Day
following the Amendment Effective Date, Monarch Corporation shall be
unconditionally and irrevocably released from its obligations under the
Guaranty, and thereafter shall not be a Guarantor or a Loan Party under the
Credit Agreement or the other Loan Documents, without the need for any further
action by the Administrative Agent, any Lender or any other Person.

SECTION 9. Consent and Reaffirmation. Each of the Loan Parties hereby
(i) consents to this Amendment and the transactions contemplated hereby
(including the release of Monarch Corporation as a Loan Party), (ii) agrees
that, notwithstanding the effectiveness of this Amendment, the Guaranty and each
of the other Loan Documents continues to be in full force and effect,
(iii) affirms and confirms its guarantee (in the case of a Guarantor) of the
Obligations pursuant to the Guaranty, all as provided in the Loan Documents, and
(iv) acknowledges and agrees that such guarantee continues in full force and
effect in respect of, the Obligations under the Credit Agreement and the other
Loan Documents.

SECTION 10. Loan Documents. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 11. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of an original executed counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

TAYLOR MORRISON COMMUNITIES, INC., By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Vice President

 

MONARCH CORPORATION, By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Senior Vice President

 

TMM HOLDINGS LIMITED PARTNERSHIP,

 

By: TMM Holdings (G.P.) ULC, its General Partner

By:  

/s/ Greg Kranias

Name:   Greg Kranias Title:   Director, General Partner

 

MONARCH COMMUNITIES INC., By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Vice President

 

MONARCH PARENT INC., By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

TAYLOR MORRISON HOLDINGS, INC., By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Vice President

 

TAYLOR MORRISON FINANCE, INC., By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Vice President

 

TAYLOR MORRISON ESPLANADE NAPLES,
LLC By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Authorized Signatory / Vice President EACH
SUBSIDIARY GUARANTOR SET FORTH ON SCHEDULE 1 HERETO By:  

/s/ Darrell C. Sherman

Name:   Darrell C. Sherman Title:   Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually

and as Administrative Agent,

By:  

/s/ Bill O’Daly

Name:   Bill O’Daly Title:   Authorized Signatory By:  

/s/ Sally Reyes

Name:   Sally Reyes Title:   Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Citibank, N.A.

 

by    

/s/ John Rowland

Name:   John Rowland Title:   VP

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Comerica Bank

 

by    

/s/ Charles Weddell

Name:   Charles Weddell Title:   Vice President

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Deutsche Bank AG New York Branch

 

by    

/s/ Michael Stanchina

Name:   Michael Stanchina Title:   Director

For any Lender requiring a second signature line:

 

by

   

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Goldman Sachs Bank USA

 

by    

/s/ Michelle Latzoni

Name:   Michelle Latzoni Title:   Authorized Signatory

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

HSBC Realty Credit Corporation (USA)

 

by    

/s/ Michael Leung

Name:   Michael Leung Title:   Senior Vice President

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

JPMorgan Chase Bank, N.A.

 

by    

/s/ Chiara Carter

Name:   Chiara Carter Title:   Vice President

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Texas Capital Bank, National Association

 

by    

/s/ Joe Hardy

Name:   Joe Hardy Title:   Senior Vice President

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Wells Fargo Bank, National Association

 

by    

/s/ Elena Bennett

Name:   Elena Bennett Title:   Senior Vice President

For any Lender requiring a second signature line:

 

by    

N/A

Name:   Elena Bennett Title:   Senior Vice President



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF JULY 13, 2011, AS AMENDED, AMONG TAYLOR MORRISON COMMUNITIES, INC., MONARCH
CORPORATION, THE OTHER GUARANTORS PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT Lender Name:  

Western Alliance Bank

 

by    

/s/ Brent Edgecumbe

Name:   Brent Edgecumbe Title:   SVP

For any Lender requiring a second signature line:

 

by

   

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE 1

Subsidiary Guarantors

ATPD, LLC

DARLING HOMES OF TEXAS, LLC

DFP TEXAS (GP), LLC

TAYLOR MORRISON, INC.

TAYLOR MORRISON AT CRYSTAL FALLS, LLC

TAYLOR MORRISON HOLDINGS OF ARIZONA, INC.

TAYLOR MORRISON OF CALIFORNIA, LLC

TAYLOR MORRISON OF COLORADO, INC.

TAYLOR MORRISON OF FLORIDA, INC.

TAYLOR MORRISON OF TEXAS, INC.

TAYLOR MORRISON SERVICES, INC.

TAYLOR MORRISON/ARIZONA, INC.

TAYLOR WOODROW COMMUNITIES – LEAGUE CITY, LTD.

TAYLOR WOODROW COMMUNITIES AT MIRASOL, LTD.

TAYLOR WOODROW COMMUNITIES AT PORTICO, L.L.C.

TAYLOR WOODROW COMMUNITIES AT ST. JOHNS FOREST, L.L.C.

TAYLOR WOODROW HOMES – CENTRAL FLORIDA DIVISION, L.L.C.

TAYLOR WOODROW HOMES – SOUTHWEST FLORIDA DIVISION, L.L.C.

TM HOMES OF ARIZONA, INC.

TW ACQUISITIONS, INC.

TWC/FALCONHEAD WEST, L.L.C.

TWC/MIRASOL, INC.

TWC/STEINER RANCH, LLC